Citation Nr: 0739350	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dermatitis on a 
direct basis.

2.  Entitlement to service connection for dermatitis on a 
secondary basis, claimed as due to bronchial asthma or 
allergic rhinitis.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for allergic rhinitis, 
claimed as hay fever 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1946 with the United States Army and from September 
1946 to April 1964 with the United States Air Force.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Los Angeles, California, which denied claims for 
service connection for hay fever, bronchial asthma, and 
dermatitis.  The Board has recharacterized the dermatitis 
issue on appeal by separating the direct and secondary 
elements of the claim.  The direct aspect of the claim can be 
fully adjudicated at this time, whereas the secondary service 
connection claim requires additional development for due 
process reasons.   

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for bronchial 
asthma and hay fever and dermatitis on a secondary basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A skin disorder, including dermatitis, was not manifested in 
service or for many years following service discharge, and 
has not been related by competent medical evidence to any 
disease or injury sustained during the veteran's period of 
recognized service.


CONCLUSION OF LAW

A skin disorder, including dermatitis, was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
dermatitis.  He testified during his personal hearing before 
the undersigned Veterans Law Judge that he had a skin 
condition that he was told was "something like scabies" 
while in service in December 1943.  He also testified that 
since service he has had skin problems "at various times."  

As an initial matter, the Board construes the veteran's 
October 2002 written statement to be a notice of disagreement 
with the November 2001 denial of the claim for service 
connection for dermatitis.  This is so because the November 
2001 rating decision combined all three issues on appeal into 
one issue.  VA is required to construe liberally all 
submissions by a claimant.  Isenbart v. Brown, 7 Vet. App. 
537, 541 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for dermatitis is not warranted on a direct basis because the 
preponderance of the evidence is against finding that 
dermatitis, or any other chronic skin disorder, was incurred 
in service.  A review of the service medical records reflects 
that the veteran's December 1943 induction examination found 
that the veteran's skin was clear.  His skin was also found 
to be normal in his September 1946 separation examination.  
The service medical records during this period of service 
reveal no record of complaint, treatment, or diagnosis 
referable to a skin disorder.

The veteran's service medical records for his period of 
service with the Air Force from 1946 to 1964 likewise do not 
show any complaint, treatment, or diagnosis of a skin 
disorder.  December 1955, June 1962 and November 1963 service 
examination reports noted that the only skin abnormalities 
were residuals of childhood burns on his right side.  With 
regard to the veteran's contentions that he suffered some 
kind of skin problem in service in 1943, the Board finds the 
absence of any evidence of a skin disorder in either the 
contemporaneous service medical records dated in the 1940s or 
in the service medical records which cover the subsequent 20 
years more probative and persuasive than the recollections of 
the veteran more than 50 years after the claimed incident.

Further, the first post-service medical record which refers 
to a skin disorder is dated in 1994, over 30 years after the 
veteran's period of service ended.  Evidence of such a 
prolonged period without apparent medical complaint weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, while the veteran is competent to report 
what he experienced, in view of the absence of any evidence 
of complaints for over 30 years, the Board accords his 
current assertions little probative weight.  

The medical evidence dated since 1994 in the claims folders 
includes diagnoses of post-inflammatory hyperpigmentation and 
xerosis questionably secondary to atopic dermatitis (November 
1994 VA outpatient treatment record); atopic dermatitis 
(March 1995 VA outpatient treatment record); questionable 
atopic dermatitis versus allergic contact dermatitis (April 
1995 VA outpatient treatment record); and eczematous 
dermatitis and dyshidrosis of the hands (August 2000 VA 
dermatology record).  VA treatment records in 2005 show that 
the veteran is receiving treatment for atopic dermatitis.
 
The claim is also denied because the preponderance of the 
evidence is against a showing of a nexus between the 
veteran's dermatitis, or any current skin diagnosis, and 
service.  The record contains no competent medical opinion 
which provides a nexus between service and dermatitis or any 
of the diagnosed skin disabilities.  As explained below, 
given the lack of persuasive evidence establishing that an 
event, injury, or disease related to a skin disorder occurred 
in service and the fact that there is otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim, no medical examination or opinion is necessary to 
make a determination in this case.  

While the veteran has suggested that his claimed disability 
is related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is competent to relate his observable symptoms, like 
redness of the skin, his statements in support of the claim 
are outweighed by the medical evidence.  This medical 
evidence, including the service examinations in 1943, 1955, 
1962, and 1963, found clinical evaluation of the skin was 
normal with the exception of scars which were the residuals 
of childhood burns.  The Board finds the medical assessments 
which do not support the claim have more probative value and 
are more persuasive that the veteran's lay evidence in 
support of his claim.

With regard to the veteran's contentions that he has suffered 
from some kind of skin problem in service in 1943 which has 
continued to the present day, the Board finds the absence of 
any evidence of a skin disorder in either the contemporaneous 
service medical records dated in the 1940s or in the service 
medical records which cover the subsequent 20 years more 
probative and persuasive than the recollections of the 
veteran more than 50 years after the claimed incident.  This 
is so because the clinical assessments were prepared by 
medical professionals and because the accuracy of the 
clinical assessments is more reliable since they are 
contemporaneous records, as opposed to the recollections of 
the veteran many years after the claimed incidents.

While the Board has sympathetically considered the arguments 
advanced by the appellant, it concludes that the 
preponderance of the evidence is against the claim on appeal.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
which addressed the rating criteria and effective date 
provisions was not provided until March 2006, after the 
initial adjudication of the claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision.  The veteran was 
provided with the pertinent regulations in the October 2004 
statement of the case.  In a December 2005 letter, he was 
requested to submit any pertinent evidence in his possession.  
In addition, during his 2007 hearing before the undersigned 
Veterans Law Judge, he was again advised of the provisions of 
the VCAA and was afforded an opportunity to indicate whether 
he needed any additional information on the VCAA.  His 
representative replied in the negative.  In this case, the 
Board finds that any notice errors did not affect the 
essential fairness of the adjudication because the purpose of 
the notice was not frustrated.  Any defect was cured by 
actual knowledge on the part of the claimant since the 
evidence shows that the veteran was aware of his duty to 
provide pertinent evidence:  he provided private medical 
evidence in March 2005.  

Further, the record reflects that VA has obtained all 
relevant evidence.  During his 2007 hearing, he testified 
that it would be futile to attempt to develop records from a 
Dr. Atler, who, he related, had indicated there was a 
relationship between hay fever and dermatitis.  See hearing 
transcript at 16 ("I'm sure that Dr. Atler is not around 
anywhere").  Further, he testified that no physician had 
related his current skin condition to service.  See hearing 
transcript at 23.

Although the notice was not provided before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and has been given ample time 
to respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Board is aware that, with regard to the third 
element above, the threshold is very low, the Board finds 
that in this case, an examination and/or medical opinion does 
not need to be obtained.  As discussed above, the record 
contains no persuasive evidence establishing that an event, 
injury, or disease related to a skin disorder occurred in 
service.  Further, there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
The available medical evidence, including the service medical 
records, the private treatment records, and the VA treatment 
records all lead to the conclusion that any current skin 
disorder is not related to service.  For example, a January 
2003 VA outpatient dermatology record attributed a flare of 
hand dermatitis to using a liquid hand soap which has 
bothered him in the past.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from 1987 to 2005.  Unlike the other two 
issues on appeal, where he has asserted that there are 
relevant VA treatment records from the 1960s and 1970s which 
have not been obtained, he has not indicated that there are 
any additional outpatient treatment records that are 
pertinent to his dermatitis claim which have not been 
obtained.  The veteran submitted private treatment records 
from Harbor General Hospital dated in 1981 and a record from 
the USAF clinic in Los Angeles dated in 1978 which show no 
evidence of a skin disorder.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A claim for service connection for dermatitis is denied.


REMAND

With regard to the bronchial asthma and allergic rhinitis 
claims, further development is necessary.  As the claim for 
secondary service connection for dermatitis will necessarily 
fail if service connection is not granted for either 
bronchial asthma or allergic rhinitis, the Board suggests 
that the following development be undertaken in the most 
efficient manner possible.

During a September 2003 informal conference at the RO, the 
veteran stated that he had used over-the-counter inhalers 
since service for control of his hay fever and bronchial 
asthma symptoms and that he was treated at the VA outpatient 
clinic in Los Angeles from 1965 to 1976.  A review of the 
record reveals an incomplete attempt to associate these 
records with the claims folders.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that 
might have an impact on the adjudication of the claim are 
considered constructively in the position of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file).

In addition, a VA examination with medical opinion is 
necessary with regard to the asthma and rhinitis claims.  
This is so because the service medical records reveal 
treatment for hay fever (December 1955 separation 
examination), nasal allergy (May 1957 service medical 
record), and bronchitis (October 1963 and April 1964 service 
medical records).  Further, VA treatment records reveal that 
the veteran is currently diagnosed with bronchial asthma and 
allergic rhinitis.  These facts, when combined with the 
veterans assertions that he has had treatment since service 
for these conditions, require that a VA medical examination 
be provided with respect to his respiratory claims.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.

The basis of the veteran's secondary claim is that his 
dermatitis began as a result of his allergic rhinitis.  He 
argues that his hay fever had decreased his immunity so that 
when he was bitten by an insect in 1994, the bite caused 
dermatitis to develop.  VA outpatient treatment records 
include a diagnosis of "allergic contact dermatitis".  See 
April 1995 VA outpatient treatment record.  Therefore, 
further development of the dermatitis claim is necessary if 
and only if rhinitis or asthma are found to be service-
connected.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA medical records, 
including:

a.  Records of treatment from the 
Los Angeles, California outpatient 
clinic dated from 1965 to 1976; and 

b.  Records of treatment from the 
Long Beach, California Medical 
Center dated from October 2005 to 
the present,
    
should be obtained and associated with 
the claims folders.
    
2.  After the foregoing development has 
been completed, schedule the veteran for 
a VA examination to determine the nature, 
severity, and etiology of his bronchial 
asthma and allergic rhinitis.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide opinions 
as to:

a.  whether it is at least as likely 
as not (i.e., probability of 50 
percent or greater) that bronchial 
asthma is related to service;

b.  whether it is at least as likely 
as not (i.e., probability of 50 
percent or greater) that allergic 
rhinitis is related to service.

A complete rationale for all opinions 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

3.  If and only if the VA examiner finds 
that it is at least as likely as not that 
allergic rhinitis and/or asthma are 
related to service, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any diagnosed skin 
disorder, including dermatitis, is 
related to a service-connected 
disability.  A complete rationale for all 
opinions expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  

4.  When the above development has been 
completed, the case should be reviewed.  
The allergic rhinitis and bronchial 
asthma claims should be adjudicated prior 
to the secondary service connection claim 
for dermatitis.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


